*487On Petition for a Rehearing.
Howard, C. J.
Counsel for appellant, as we think-, misapprehend the issue involved in this case: The only assignment of error is that the court overruled the motion for a new trial as of right. Such new trial as of right is granted in case of ejectment, to quiet title, and in partition when the title to real estate is in issue.
While it is true that the form of the issues is immaterial, provided only the title to real estate is involved, (Bisel v. Tucker, 121 Ind. 249,) yet the fact that the title is an incident to the action- does not give the losing party a new trial as of right. Accordingly, it has been held that a new trial as of right will not be awarded in actions to recover damages for the obstruction of an easement in real estate; Larrimore v. Williams, 30 Ind. 18; nor in actions to set aside fraudulent conveyances, or for the specific performance of contracts in relation to real estate; Truitt v. Truitt, 37 Ind. 514; nor in actions to enforce mortgage or other liens thereon; Williams v. Thames, etc., Co., 105 Ind. 420; nor in proceedings by an administrator to sell lands to pay debts; Fralich, Admr., v. Moore, 123 Ind. 75.
In the case at bar the appellee instituted proceedings under the statute to recover damages for the appropriation of real estate for appellant’s right of way, as set forth in the principal opinion. Appellant and appellee filed exceptions to the writ of assessment, and appellee filed a reply to the exceptions of appellant. But there was no cross-complaint nor any other pleading seeking to quiet title or for any affirmative relief putting the title to the strip of land in issue. On the contrary, appellee expressly admitted the appropriation for right of way and claimed only damages under the statute. Nor does appellant anywhere, either in the pleadings or in *488the briefs, claim that the agreed consideration was paid, or that any compensation was ever made to the landowner for the right of way so taken. The question between the parties and before the court was as to damages under the statute for the taking of the real estate. The title of the company to its right of way, whether properly acquired or not, was not in dispute. No new trial as of right could therefore have been awarded.
Filed May 27, 1895.
The petition is overruled.